                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION

PERCY L. DOWNER,                          )
                                          )
                   Petitioner,            )
                                          )
     vs.                                  ) Case No. 4:18-CV- 00623 RWS
JEFF NORMAN,                              )
                                          )
                                          )
                   Respondent.            )

                        MEMORANDUM AND ORDER

      Petitioner Percy L. Downer seeks a writ of habeas corpus, under 28 U.S.C. §

2254, arguing that his due process rights have been violated in four ways. [Doc. 1].

After careful consideration of Downer’s petition [Doc. 1], and respondent’s brief

[Doc. 11], I deny Downer’s petition for the reasons set forth below.

                                 BACKGROUND

      On or about November 8, 2014, Percy Downer was involved in a domestic

dispute. The dispute began when Downer yelled at the victim to get her belongings

out of the bathroom so he could shower. When she exited the bathroom, Downer

punched her multiple times causing her to fall to the ground. Once she was on the

ground Downer proceeded to choke and kick her. Downer was subsequently

arrested and charged with two counts of domestic assault in the second degree, and

one count of domestic assault in the third degree.



                                         1
         Downer entered an Alford1 plea to two counts of domestic assault in the

second degree and one count of domestic assault in the third degree on June 1,

2015. The plea court discussed the possibility of sentencing Downer to probation

but made clear that it would review Downer’s sentencing report and hear from the

victim prior to entering a sentence. The court made no promise with regard to

sentencing. When questioned by the court about his representation, Downer did not

express any dissatisfaction about the representation he had received.

         At Downer’s sentencing on July 10, 2015, the victim told the court that since

entering his plea Downer had stabbed her multiple times in the head and neck.

After reviewing Downer’s sentencing report and considering the testimony of the

victim, the court entered its judgment and sentenced Downer as a prior and

persistent offender to fifteen years imprisonment for each charge of second-degree

domestic assault, to run consecutively, and one year imprisonment for the third-

degree assault charge to run concurrently.

         Downer did not make a direct appeal in the state court system and, to date,

has not provided any explanation for failing to do so. Downer did seek post-

conviction relief through the state court system, filing a Missouri Supreme Court

Rule 24.035 motion pro se on November 3, 2015. After obtaining counsel



1
  When an Alford plea is entered, the defendant is not admitting the acts of the alleged crimes. Instead a defendant is
admitting that based on the evidence the prosecutor would show at trial, they would likely be found guilty beyond a
reasonable doubt. See North Carolina v. Alford, 400 U.S. 25, 37 (1970).


                                                           2
Downer’s motion was amended. Downer sought an evidentiary hearing based on

claims that he had been subject to double jeopardy and that the trial court

inappropriately accepted his plea. Downer’s amended motion was denied on

February 8, 2017 because the court found that his claims were refuted by the

record. On February 17, 2017 Downer filed a motion to reconsider, or in the

alternative, a motion to amend the order and judgment, claiming the court had

failed to address his double jeopardy claims. This claim was denied on March 2,

2017. Downer filed an appeal after being granted leave to do so. On February 13,

2018, the Missouri Court of Appeals affirmed the motion court’s denial of

Downer’s motion for postconviction relief. He then filed this petition for a writ of

habeas corpus on April 18, 2018.

                               LEGAL STANDARD

      In order for Downer to prevail under § 2254, he must show that either he has

exhausted the remedies available in the state court or there is no effective process

available in the state court to protect his rights. 28 U.S.C. § 2254(b). Downer must

also show the state court decision was “contrary to, or involved an unreasonable

application of, clearly established Federal law, as determined by the Supreme

Court of the United States,” or “was based on an unreasonable determination of the

facts in the light of the evidence presented in the State court proceeding.” 28

U.S.C. § 2254(d). Since, Downer claims ineffective assistance of counsel, he must



                                          3
demonstrate the performance of his counsel fell below an objective standard of

reasonableness and that the he was prejudiced by the ineffective assistance.

Strickland v. Washington, 466 U.S. 668, 687-88 (1984). To make a showing that

he has been prejudiced Downer must show “there is a reasonable probability that,

but for counsel’s unprofessional errors, the result of the proceeding would have

been different.” Id. at 694.

      Prior to bringing a § 2254 petition a prisoner of the state must exhaust the

state law remedies available to them. In O’Sullivan v. Boerckel, the Supreme Court

of the United States determined that for purposes of exhaustion a “state prisoner

must give the state courts one full opportunity to resolve any constitutional issues

by invoking one complete round of the State’s established appellate review

process.” 526 U.S. 838, 845 (1999). In Missouri, because it is considered an

extraordinary measure, a prisoner need not appeal their claim to the State Supreme

Court to exhaust their remedies under § 2254. See Mo. Sup. Ct. R. 83.04; see also

Randolph v. Kemna, 276 F.3d 401, 404 (8th Cir. 2002) (stating the Missouri State

Supreme Court’s amendment to Rule 83.04 following O’Sullivan “makes clear that

Missouri does not consider a petitioner who bypasses its supreme court in favor of

federal habeas review to have denied the State its rightful opportunity to resolve

federal constitutional claims.”).

      If a petitioner fails to exhaust his claims in state court, they may be



                                          4
procedurally defaulted. A claim is procedurally defaulted if the petitioner “violates

a state procedural rule and this violation serves as an independent and adequate

state-law basis to uphold the state courts’ dismissal of a claim, thereby precluding

consideration of federal claims on direct appeal.” Franklin v. Hawley, 879 F.3d

307, 311 (8th Cir. 2018) (internal citation omitted).

                                    ANALYSIS

      Downer argues that his due process rights have been subject to four

violations. Downer’s first three claims are related to his claim that he has been

subjected to double jeopardy. First, Downer argues that his incarceration is

unconstitutional because he was sentenced on three separate assault charges arising

from the same incident which he claims has subjected him to double jeopardy.

Second, Downer claims that he received ineffective assistance of counsel because

his trial counsel failed to raise a claim of double jeopardy as a ground for dismissal

of two of the charges he faced. Third, Downer claims the plea court erred when it

accepted his Alford plea on three separate counts of assault. Finally, Downer

claims his Alford plea was not voluntary because he would not have made the plea

if he had known he would not receive probation.

      Federal habeas review of a claim is barred where a prisoner has defaulted his

federal claims in a state court under an independent and adequate state procedural

rule. Coleman v. Thompson, 501 U.S. 722, 750 (1991). State procedural rules are



                                          5
adequate and independent when they are “firmly established and regularly

followed.” Oxford v. Delo, 59 F.3d 741, 746 (8th Cir. 1995). If “the last state court

rendering a judgment in the case ‘clearly and expressly’ states that its judgment

rests on a state procedural bar,” a federal habeas court is precluded from reviewing

the claim. Harris v. Reed, 489 U.S. 255, 263 (1989).

      The Missouri Court of Appeals was the “last state court rendering a

judgement in this case” and its ruling stated that “Downer’s double jeopardy claim

fails because it [was] not cognizable in his postconviction proceeding since it was

not raised on direct appeal.” [No. 1-3, p. 7]. The Missouri Court of Appeals’ then

went on to discuss the merits of the double jeopardy claims in detail. Accordingly,

even though the state court correctly held that the claims were procedurally

defaulted, I will review the merits of the claims.

      I. THE STATE COURT’S DENIAL OF THE DOUBLE JEOPARDY
                 CLAIMS ARE ENTITLED TO DEFERENCE

       When considering the merits of a federal habeas petition based on a claim

that the state court misapplied federal law, “a federal court may grant relief only if

the state court’s decision was ‘contrary to, or involved an unreasonable application

of, clearly established Federal law as determined by the Supreme Court of the

United States.’” Lopez v. Smith, 135 S. Ct. 1, 2 (2014) (quoting 28 U.S.C. §

2254(d)(1)). Federal habeas relief from a state court’s decision that a claim lacks

merit is precluded provided “fair-minded jurists could disagree” on the correctness

                                           6
of the state court’s decision. Harrington v. Richter, 562 U.S. 86, 101 (2011)

(quoting Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)).

      In his motion for post-conviction relief Downer made claims of double

jeopardy, ineffective assistance of counsel, and plea court error in accepting his

Alford plea. [No. 1]. The Missouri Court of Appeals denied him relief. After

holding that Downer’s claim was procedurally defaulted, the Court of Appeals

considered the merits of his claims and held that “Downer’s claims fail because

there was no double jeopardy violation…” [No. 1-3, p.7]. The decision of the

Missouri Court of Appeals that Downer’s claims lacked merit is reasonable and

entitled to deference.

    A. THE STATE COURT DECISION THAT THE DOUBLE JEOPARDY
              CLAIMS LACKED MERIT ARE REASONABLE.

      Downer claims he was subjected to double jeopardy because the three

separate counts of assault he was charged with were not in fact separate crimes.

[No. 1]. The Missouri Court of Appeals determined that even if the claim had not

been procedurally defaulted it lacked merit “because there was no double jeopardy

violation.” [No. 1-3, p. 7].

      In Blockburger v. United States, the court developed a test to determine, for

claims of double jeopardy, whether two charged crimes were actually one single

offense. 284 U.S. 299 (1932). The Court stated “[t]he applicable rule is that, where

the same act or transaction constitutes a violation of two distinct statutory

                                           7
provisions, the test to be applied to determine whether there are two offenses or

only one, is whether each provision requires proof of a fact which the other does

not.” Id at 304. If each individual crime requires proof of facts that the other

doesn’t, there are two separate offenses. Id. Here Downer would be subject to

double jeopardy if his actions which led to the domestic assault in the third-degree

charge were included in either of the domestic assault in the second-degree

charges. The charge of domestic assault in the second degree has different

elements than does domestic assault in the third degree. Importantly the action that

underlies the domestic assault in the third degree, striking the victim while both

were standing, is not a part of the underlying conduct of either of the domestic

assault in the second-degree charges. Because the two crimes have different

requirements of proof, and separate underlying conduct, Downer was not subject to

double jeopardy by being charged with both third- and second-degree domestic

assault.

      When considering claims of double jeopardy, Missouri courts apply the

separate or several offenses rule. State v. Barber, 37 S.W.3d 400, 403 (Mo. App.

E.D. 2001). The separate or several offenses rule allows defendants to be subject to

multiple convictions under the same statute if they have, in law and fact,

committed separate crimes. Id. The separate or several offenses rule allows

defendants to be charged with several offenses arising from one common set of



                                           8
facts without violation of double jeopardy. State v. Childs, 684 S.W.2d 508, 511

(Mo. Ct. App. 1984). In Missouri, a person commits an individual act of assault

“each time [they] form…intent to attack the victim.” State v. Tyler, 196 S.W.3d

638, 641 (Mo. Ct. App. 2006).

      The aspect of double jeopardy that Downer is concerned with is the

guarantee that he not be subject to multiple punishments for one offense. This

aspect of double jeopardy prevents defendants from being punished multiple times

for conduct that is really the same offense by limiting the sentences courts can

impose to only the punishment the legislature intended for a given crime. Barber,

37 S.W.3d at 403. To determine whether the Missouri legislature intended to allow

multiple charges it is prudent to first look to the statute under which the defendant

was charged. Id. In Missouri, a person has committed “the offense of domestic

assault in the second degree if the act involves a domestic victim…” Mo. Rev.

Stat. § 565.073 (2016) (emphasis added). At the time Downer made his plea the

language of the third-degree domestic assault statute was substantially the same.

Mo. Rev. Stat. § 565.074 (2016). Missouri courts have interpreted the statute and

held that second degree domestic assault offenses are singular “acts” as opposed to

acts that are part of a continuous course of conduct. See Bracken v. State, 453

S.W.3d 866 at 875 (Mo. Ct. App. 2015).

      When considering the merit of Downer’s claim the Court of Appeals



                                          9
specifically discussed that domestic assault is defined as an act and is different in

kind than offenses involving continuing courses of action like false imprisonment

or bigamy. Providing additional support to the claim that the acts were separate

discrete offenses the court noted that it is established Missouri law that there are

different mental states required to prove the separate acts of second- and third-

degree domestic assault that the prosecution would have to prove if Downer

decided to go to trial.

       Even though all three charges against Downer arose from the same set of

circumstances, each act (striking, kicking, and chocking the victim) was a separate

offense under Missouri law. See Schofield v. State, 750 S.W.2d 463, 466 (held that

stabbing victim with a knife, beating victim with a piece of wood, and strangling

victim with a nylon strap were each individual chargeable acts and accordingly not

violative of double jeopardy); see also State v. Tyler, 196 S.W.3d at 641 (holding

that multiple charges of assault rising from the same incident did not violate double

jeopardy as the defendant had sufficient time to reflect on his conduct and re-

establish intent).

      The assaults on the victim in this case occurred in a short period of time but

Downer had sufficient time between each assault to reflect on his actions and re-

establish his intent to continue the assault. Downer began his attack on the victim

while both were standing. Downer striking the victim while both were standing is



                                          10
the conduct underlying the charge of domestic assault in the third degree. After

Downer struck her, the victim fell to the ground. During the time the victim fell to

the ground Downer had the opportunity to reflect on his action and re-establish his

intent to continue the assault. Once the victim was on the ground, Downer

proceeded to kick the victim in the face and choke her.

      Just as Downer had sufficient time to reflect on his actions and re-establish

his intent to continue the assault between striking the victim while both were

standing and assaulting her while she was on the floor, he also had sufficient time

to reflect on his actions and re-establish his intent to continue the assault during the

time between kicking and choking the victim. After initially striking the victim he

could have stopped the assault and walked away. Between choking and kicking

victim while she was on the floor, he could have stopped and walked away. Each

action (striking, kicking, and choking) was a separate violation of Missouri law

and the decision of the state court that Downer had not been subject to double

jeopardy is reasonable and entitled to deference.

     B. DOWNER’S INEFFECTIVE ASSISTANCE OF COUNSEL CLAIM
           FAILS BECAUSE IT RELIES ON HIS FAILED DOUBLE
                         JEOPARDY CLAIM

      In order for Downer to succeed on his claim of ineffective assistance of

counsel he must show that his counsel fell below an objective standard of

reasonableness, and that but for his counsel’s objectively unreasonable assistance



                                           11
he would have succeeded. Strickland v. Washington, 466 U.S. 668, 687-88 (1984).

Missouri courts have made clear that it is not unreasonable for trial counsel to

forgo a double jeopardy claim that is not supported by the facts of the case. See

Burton v. State, 745 S.W.2d 185, 187 (Mo. Ct. App. 1987) (holding that when the

record doesn’t support a claim of double jeopardy, defendant’s claim of ineffective

assistance of counsel premised on failure to object on double jeopardy grounds

fails); see also Miller v. State, 974 S.W.2d 659, 662 (Mo. Ct. App. 1998) (holding

“counsel not ineffective for failing to raise a meritless claim during the guilty plea

proceedings.”); see also Byrd v. State, 577 S.W.2d 179 (Mo. Ct. App. 1979)

(Holding that if the allegation of double jeopardy is invalid, a claim of ineffective

assistance of counsel based on double jeopardy cannot lie).

      The Eighth Circuit Court of Appeals has similarly established that when the

underlying claim lacks merit, counsel was not ineffective for failing to pursue the

claim. See Dyer v. United States, 23 F.3d 1424, 1426 (8th Cir. 1994) (holding an

ineffective assistance of counsel claim failed “because we have just rejected as

meritless the claim [defendant] asserts counsel should have pursued.”); see also

Rodriguez v. United States, 17 F.3d 225, 226 (8th Cir. 1994) (holding “counsel’s

failure to advance a meritless argument cannot constitute ineffective assistance”).

      The reasoning of various courts can be reduced to this “[A] [m]ovant cannot

successfully contend trial counsel failed [them] when trial counsel’s advice was not



                                          12
in error.” Byrd, 577 S.W.2d at 181. If defendants could later claim they had

received ineffective counsel because their attorney had failed to make a meritless

claim, there would be no end to claims of ineffective assistance of counsel.

Contrary holdings would result in a significant waste of judicial resources.

      Downer claims he received ineffective assistance of counsel because his trial

counsel did not seek dismissal of at least one of the charges against him based on a

theory that the multiple charges amounted to a violation of his right to be free of

double jeopardy. Without a finding that Downer’s right to be free of double

jeopardy was violated his claim of ineffective assistance of counsel must fail. I

found that the Missouri Court of Appeals’ decision that Downer was not subject to

double jeopardy was reasonable and deserving of deference. Accordingly,

Downer’s claim of ineffective assistance of counsel must fail.

   C. THE COURT DID NOT ERR IN ACCEPTING DOWNER’S ALFORD
           PLEAS ARISING FROM A COMMON SET OF FACTS.

      When a defendant decides to plead guilty, they are making a choice to forgo

the chance to challenge the theory of the indictments. United States v. Broce, 488

U.S. 563, 570 (1989). In Broce, the court also stated that once a plea is entered and

conviction is final any “inquiry is ordinarily confined to whether the underlying

plea was both counseled and voluntary. If the answer is in the affirmative the

conviction and plea...foreclose the collateral attack.” Id at 569.

      Under Missouri law a guilty plea “waives all constitutional and statutory

                                          13
claims.” Stanley v. State, 420 S.W.3d 532, 544 (Mo. 2014) (citing Garris v. State,

389 S.W.3d 648, 651-52 (Mo. 2012). The only two exceptions Missouri courts

have permitted are “jurisdictional defects and claims that the guilty plea was not

made knowingly, voluntarily, and intelligently.” Id.

      Downer’s claim that the plea court erred in accepting his Alford plea is based

on his theory that his right to be free from double jeopardy had been violated.

Downer claims the plea court erred in accepting his pleas to multiple charges

because the facts only supported a single charge of domestic assault. [No. 1]. Even

if Downer were correct and he had been subject to double jeopardy his claim

would be moot because absent a jurisdictional defect or issue with the

voluntariness of his plea, his Alford plea forecloses his challenge. Downer has not

raised any jurisdictional claims other than his claim that he had been subjected to

double jeopardy.

      As discussed above the facts of the case support the multiple charges

brought against Downer. Just as the Court of Appeals’ decision that Downer’s

actions constituted three separate violations of Missouri law was reasonable and

deserving of deference their decision that the plea court did not error in accepting

his plea for lack of jurisdiction based on his claim of double jeopardy was also

reasonable and deserving of deference.

                   II. DOWNER’S PLEA WAS VOLUNTARY.



                                          14
      The state court’s decision that Downer’s plea was entered voluntarily is

deserving of the same level of deference as its decisions about Downer’s double

jeopardy claims. Downer claims that his Alford plea was not voluntarily made

because had he known he would not receive probation he would not have agreed to

make a plea and instead would have gone to trial. In making their decision that

Downer’s plea was entered voluntarily the Court of Appeals noted that the record

did not reflect any promise being made with regard to sentencing by his counsel or

by the court. [No. 1-3, p. 11]. The Court of Appeals also noted that Downer’s

claim of a promise of probation was undercut by the fact that his attorney asked for

a sentence in the middle of the guideline rather than probation. [No. 1-3, p. 11].

Finally, the Court of Appeals addressed the fact that while the trial court had

discussed being open to the possibility of probation it also made clear on the record

that Downer’s sentence could range anywhere from a sentence of one day to thirty-

one years imprisonment.

      Having reviewed the record, I agree with the Missouri Court of Appeals and

conclude that the record does not support Downer’s claim. With regard to a

potential sentence of probation the record actually reflects that no promise was

made by the court:

      Q: And then based upon that, have any threats or promises been made to you
      in order to make you plead guilty here today?

      A: No, Sir, Your Honor.

                                          15
      Q: Are you pleading guilty of your own free will?

      A: Yes, Sir, Your Honor.

[No. 11-1, p. 35]. The court also made clear that prior to making any decision
about the possibility of probation it would consider Downer’s pre-sentencing
report:

      The Court: So I want to hear what the – what the report gives me and then
      certainly the State will have an opportunity to present whatever, but I would
      certainly most likely like to hear from your wife at that hearing. So it’s
      important that you cooperate with the Board of Probation and Parole so that
      they get full and complete and accurate information for me, so that when we
      come back on July 10th I’ll have all the information available in order to
      make a reasoned and fair decision as to what the sentence should be, okay?

[No. 11-1, p. 42-43].

      In addition to the record before it the Missouri Court of Appeals relied on

Missouri law to come to their decision. In McMahon v. State, the court held that

the “expectation that a defendant will receive a lighter sentence does not make a

plea involuntary.” 569 S.W.2d 753, 758 (Mo. 1978). Similarly, a defendant’s hope

of a lesser sentence does not make a guilty plea involuntarily entered. See Abrams

v. State, 521 S.W.2d 177 (Mo. App. 1975) (holding that even when a court did not

stick to the sentence suggested by the prosecutor as part of a plea deal, a sentence

above what the defendant hoped for did not make a guilty plea involuntary). Here

the record does not reflect any sort of plea deal made with the prosecution:

      Q: And so there’s not an agreement between you and the State as to what the
      sentence should be, so the full range of punishment is open to this Court to
      impose upon you as I see fit. Do you understand that?

                                          16
      A: Yes, sir, Your Honor.

      Q: So I could sentence you to the minimum of one day; I could sentence you
      to the maximum of 31 years; I could impose a fine of up to $11,000; I could
      grant you probation or not grant you probation; or do some combination of
      jail time, probation and a fine. Do you understand that?

      A: Yes, sir, Your Honor.

      Q: And knowing all that, do you still wish to plead guilty?

      A: Yes, sir, Your Honor.

[No. 11-1, p. 38].

      Downer entered a blind Alford plea, and was advised on the record that he

could be sentenced to up to thirty-one years in prison. Downer may well have

hoped for a sentence consisting only of probation, but that hope did not make his

plea involuntary.

      Downer also claims that his attorney misled him into believing that he would

receive probation. [No. 1]. The record does not support Downer’s claim that he

was misled, it actually refutes his claim. But even if his attorney had made a

prediction that he would receive a light sentence that would not be a basis for

finding his plea was involuntary. See Stanley v. State, 513 S.W.3d 402 (Mo. Ct.

App. 2017) (holding that a plea was not entered involuntarily when counsel

allegedly implied a guilty plea would result in a lighter sentence); see also

Torrence v. State, 861 S.W.2d 149 (Mo. Ct. App. 1993) (stating that even if



                                          17
defendant’s counsel incorrectly advised movant of his parole eligibility, that would

not automatically mean the plea had not been entered voluntarily).

      When a defendant claims their plea was involuntary as a result of being

misled by their attorney, the test is not whether the defendant subjectively believes

they were misled but rather whether it was objectively reasonable. , Holt v. State,

811 S.W.2d 827, 828 (Mo. Ct. App. 1991) (citing Norris v. State, 778 S.W.2d 823,

824 (Mo. Ct. App. 1989)). “[I]f it was unreasonable for him to entertain such a

belief at the time of the plea proceeding, relief should not be granted.” McMahon,

569 S.W.2d at 758. As the Court of Appeals made clear in their decision denying

Downer’s claim, the record does not provide a reasonable basis for his belief that

he would receive probation in exchange for his Alford plea.

      Reviewing the plea record as a whole it is clear that Downer’s attorney did

not make any promise of probation. It is equally clear that the court made no

promise that Downer would only receive probation. Downer may have gotten his

hopes up that he would receive probation based on the court’s discussion of the

possibility, but that discussion was quickly followed by a warning that the court

would not decide his sentence until the court had reviewed Downer’s pre-

sentencing report and heard from Downer’s victim. The Court of Appeals decision

that Downer’s Alford plea was voluntary is reasonable and deserves deference.

      The Court of Appeals holding that Downer’s plea was voluntarily was



                                         18
reasonable. So, both his claim that his plea was involuntary and his claim that the

trial court erred in accepting his plea should be denied. As discussed above the two

exceptions to the rule that a guilty plea waives any constitutional claims are

jurisdictional defects and a finding a plea was made involuntarily. Just as his claim

that the court erred in accepting his Alford plea because he had been subjected to

double jeopardy failed so too, does his claim that the court erred in accepting his

plea because it was made involuntarily.

                                  CONCLUSION

      The Missouri Court of Appeals correctly denied Downer’s double jeopardy

claims because they were procedurally defaulted. Additionally, it did not act

contrary to federal law or make an unreasonable determination of facts when it

denied Downer’s claims on the merits. These decisions are therefore entitled to

deference and Downer’s petition for habeas corpus must be denied.

      Accordingly,

      IT IS HEREBY ORDERED that the Petition of Percy L. Downer for a writ

of habeas corpus is DENIED.




                                               RODNEY W. SIPPEL
                                               UNITED STATES DISTRICT JUDGE

Dated this 12th day of September 2019.



                                          19
